DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “multiple bosses” and how the multiple bosses are formed of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “second ends of the multiple permanent seats” in line 9 and “a wafer” in line 10 should be corrected as --the second ends of the multiple permanent seats-- and --[[a]]the wafer-- respectively.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “a diameter of the first circular hole portion” in line 2 should be corrected as --[[a]]the diameter of the first circular hole portion--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a mounting fixture” to be the instant invention. However, claim 1 recites further structural limitations of other parts of a bearing ring in the body of the claim. There is an inconsistency between the language in the preamble and a certain portion(s) of the body of the claim, thereby making the scope of the claim indefinite and unclear. Applicant is required to clarify what subject matter the claim is intended to be drawn to, i.e., either the subcombination of a mounting fixture alone or the combination of a mounting fixture and other parts of a bearing ring, and that the language of the claim be amended to be consistent with this intent. For the sake of examination, only “a mounting fixture” is interpreted as positively recites, therefore, “further limitations of other parts of the bearing ring” does not further define the invention.
Claims 2, 5-6 recite further limitations of other parts of the bearing ring (i.e. the ring body, the permanent seat, the threaded hole, the light hole, the lug, etc.). As aforementioned, such limitations are interpreted as intended use which it is only required for the mounting fixture to be capable of performing. 
Claims 3-4, 7-10 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raaijmakers et al (US 6,293,749 B1).
Regarding claim 1, as seen in fig 4A, Raaijmakers et al (‘749) discloses a mounting fixture (figA) of a bearing ring for a wafer, the mounting fixture comprising: a first clamp body (figA, an upper portion of the mounting fixture), provided with a first circular hole portion (a central through hole; figA) and first groove portions (figA), each of the first groove portions extends from an inner wall of the first circular hole portion of an outer side of the first clamp body (figA); and a second clamp body (figA, a lower portion of the mounting fixture), fixedly connected to the first clamp body (figA, the first and second clamp bodies are integral to each other), the second clamp body being provided with second groove portions (figA), and each of the second groove portions penetrates through the second clamp body (figA). 

    PNG
    media_image1.png
    646
    797
    media_image1.png
    Greyscale

It is noted that, as aforementioned, only a mounting fixture and its structural limitations are interpreted to be positively recited; other parts (i.e. the ring body, the permanent seat, the threaded hole, the light hole, the lug, etc.) of the bearing ring, and their structural limitations are interpreted as intended use. In this case, the mounting fixture of Raaijmakers et al discloses positively claimed limitations, first and second clamp bodies and their further recited structural limitations, therefore, it is clear that the mounting fixture of Raaijmakers et al is capable of performing the intended use.
Regarding claim 2, Raaijmakers et al discloses the mounting fixture according to claim 1. As aforementioned, the further limitations of the ring body and the lug are interpreted as intended use. As seen in fig4a or figA above, the first circular hole portion is configured to be the central through hole, and inner walls of the first groove portions are facing the first circular hole portion - which are how the first circular hole portion and the first groove portions of the instant application are configured to be. Therefore, it is clear that the first circular hole portion and the first groove portions of Raaijmakers et al are capable of performing the recited intended use.   
Regarding claim 3, Raaijmakers et al discloses the mounting fixture according 1, wherein the first circular hole portion passes through the first clamp body (fig4a, figA).
Regarding claim 4, Raaijmakers et al discloses the mounting fixture according 2, wherein a thickness of the first clamp body is greater than or equal to a thickness of the ring body (as aforementioned, the ring body is interpreted as an intended use and it is only required for the first clamp body to be capable of performing the intended use).
Regarding claim 5, Raaijmakers et al discloses the mounting fixture according 1, wherein a width of the second groove portion is less than a width of the first groove portion (fig4a); and when the permanent seat penetrates into the second groove portion from the side that is of the second groove portion and that is far away from the first groove portion, an inner wall of the second groove portion completely fits to an outer wall of the permanent seat, and the central axis of the threaded hole coincides with the central axis of the light hole. As aforementioned, the permanent seat, the threaded hole, and the light hole are interpreted as an intended use and it is only required for the second groove portion to be capable of performing the intended use. In this case, the second groove portions provides through holes and with the first groove portion provides a seat for the permanent seat.
Regarding claim 6, Raaijmakers et al discloses the mounting fixture according 1, wherein the second clamp body is further provided with a second circular hole portion (a central through hole; fig4a), and a central axis of the second circular hole portion coincides with a central axis of the first circular hole portion (fig4a), wherein the second groove portion extends from an inner wall of the second circular hole portion to an outer side of the second clamp body (figA); a width of the second groove portion is less than a width of the first groove portion (fig4a); and when the first groove portion clamps the lug, the permanent seat can penetrate into the second groove portion from the side that is of the second groove portion and that is far away from the first groove portion, and the central axis of the threaded hole coincides with the central axis of the light hole. As aforementioned, the permanent seat, the threaded hole, and the light hole are interpreted as an intended use and it is only required for the second groove to be capable of performing the intended use. In this case, the second groove portions provides through holes and with the first groove portion provides a seat for the permanent seat. 
Regarding claims 7-8¸ Raaijmakers et al discloses the mounting fixture according 6, wherein a diameter of the second circular hole portion is equal to a diameter of the first circular hole portion (figB, the second circular hole portion and the first circular hole portion have same diameters, where the second circular hole portions have protruding portions from the diameter of the second circular hole portion toward the center of the second circular hole portion and the groove portions indented into the second clamp body), wherein the inner wall of the second circular hole portion is provided with multiple bosses (figB below; the protruding portions from the diameter of the second circular hole portion defines the multiple bosses) that are evenly distributed (figB), and the multiple bosses are disposed far away from the second groove portion (figB), and a depth of the first groove portion is greater than a depth of the second groove portion (figA).

    PNG
    media_image2.png
    646
    797
    media_image2.png
    Greyscale

Regarding claim 9, Raaijmakers et al discloses the mounting fixture according 6, wherein a diameter D2 of the second circular hole portion is less than the diameter D1 of the first circular hole portion (figC below), the diameter D2 of the second circular hole portion is greater than an internal diameter of the ring body, and the second circular hole portion and the first circular hole portion form an annular step (figA). As aforementioned, the ring body is interpreted as an intended use and it is only required for the second circular hole portion to be capable of performing the intended use. 

    PNG
    media_image3.png
    646
    797
    media_image3.png
    Greyscale

Regarding claim 10, Raaijmakers et al discloses the mounting fixture according 1, wherein the first clamp body and the second clamp body are integrally formed (fig4a,figA).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723